DETAILED ACTION
Claims 1-12 are pending as amended on 07/11/22,
claims 4-5, 7 & 10-12 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, Species C in the reply filed on July 11, 2022 is acknowledged.  Claims 4-5 & 7 (directed to Species E) and claims 10-12 (directed to Groups II-III) are hereby withdrawn (Examiner notes that claim 5 has a typo referring to claim 3 when its parent claim is actually claim 4).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “carrying portion/clamping portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, CN 108198515 (machine translation attached).
With regard to claims 1-2, Feng teaches a known type of curved display laminator comprising an elastic gasbag (1) having an upper, work-carrying curved portion and sidewalls, a lower gas inlet & pressure control part (2), as well as an additional “pressure relief port/valve” on the sidewall which would release any gas above a given pressure threshold (throughout, e.g. abstract, [FIGS. 1-2]).  Simple duplication to provide a plurality of these relief ports would also have been prima facie obvious as needed and would have produced only a predictable result; see MPEP 2144.04(VI)B.
While this reference does not expressly disclose a “clamping portion” per se, inasmuch as the sidewalls of the prior art ‘do not need to carry’ the work, they are thus suitable for use with clamps to adjust the work in a conventional manner as needed (as admitted by Applicants [0053]) and could be considered to meet the claim as written.
With regard to claim 8, as Feng’s gasbag comprises a straight-sided & flexible, curved top design, it is believed that a higher relative rigidity on the sides of the bag would have been either understood or otherwise prima facie obvious, in order to provide support & flexibility where each is needed.
With regard to claim 9, again, as the top portion of Feng’s gasbag comprises a straight central area contacting a straight workpiece face & a flexible, curved periphery which must conform to curved work, it is believed that a higher relative rigidity on the central area of the top portion of the bag would have been either understood or otherwise prima facie obvious, in order to provide support & flexibility where each is needed.

Claims 3 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, CN 108198515 (machine translation attached) in view of Yang et al., CN 211918606.
With regard to claim 3, the teachings of Feng have been detailed above, and while this reference does not expressly disclose two tiers of gasbags/two sets of pressure relief ports, it is believed that duplication of this nature would have been obvious, as it would have predictably resulted in increased adjustability of pressure using only known means.  Further, such designs were known at the time of Applicant’s invention, as shown for example by Yang, which generates gas pressure inside a two-tiered design and vents the excess from an inner bag to an outer bag (7), and from an outer bag to the environment (8) in a two-tiered manner (throughout, e.g. abstract, [FIGS. 1-8]).  It would have been obvious to combine the teachings of Yang with those of Feng, in order to yield a sectioned gasbag with independently adjustable pressures via multiple sets of vents/valves, wherein the inner valves create either a lower/equal/greater bag pressure relative to the outer valves (these being the only possibilities).
With regard to claim 6, as noted, Feng teaches a lower gas inlet & pressure control part (2), and Yang teaches an interior cavity gas generator (4), wherein such features would naturally fill the interior cavity prior to venting to the external cavity in the proposed combination.


Examiner also notes US 2007/0035070 & US 2021/0384432
(which corresponds to CN 110289374) & CN 112185255
 as relevant to the pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745